          Case 3:15-cv-00675-JBA Document 1661 Filed 10/08/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        October 8th, 2020
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

            Relief Defendants.


   RULING DENYING DEFENDANT’S EMERGENCY MOTION FOR CLARIFICATION OR
                          RECONSIDERATION

       Defendant requests clarification or reconsideration of the Order Directing Payment

of Receiver’s Approved Fees and Expenses [Doc. # 1419] and requests that the Court “hold

any payment of fees and expenses to the Receiver in abeyance, pending Second Circuit

appeals.” (Def.’s Mot. for Reconsideration [Doc. # 1421].) The Receiver opposes [Doc. #

1455], as does the SEC [Doc. # 1456]. For the reasons that follow, Defendant’s motion is

denied.

       I.        Background

       The Court assumes the parties’ familiarity with the history of this case, but will briefly

review the background relevant to this motion. On December 20, 2018, the Court entered its

Order Appointing Receiver [Doc. # 1070] which appointed Jed Horwitt to take possession of

all property secured in the Receivership Estate and make reasonable efforts to determine
        Case 3:15-cv-00675-JBA Document 1661 Filed 10/08/20 Page 2 of 5




the nature, location, and value of that property. Defendant appealed the Receivership Order

[Doc. # 1084] and filed a motion with the Second Circuit to stay the Receivership Order

pending appeal. Emergency Motion to Vacate or, Alternatively, Stay Order Appointing

Receiver Pending Appeals, Doc. # 66 at 17, SEC v. Ahmed, Case No. 18-2903 (2d Cir.). The

Second Circuit denied Defendant’s Motion to Stay, finding that he “ha[d] not made a showing

that he [was] likely to succeed on the merits or that he [would] be irreparably harmed absent

a stay.” Order, Doc. # 154, SEC v. Ahmed, Case No. 18-2903 (2d Cir. Feb. 19, 2019).

       Pursuant to the Receivership Order, the Receiver was entitled to reasonable fees and

expenses associated with performing his duties. The Receiver submitted several motions for

fees and expenses incurred [Docs. ## 1160, 1249, 1330], all of which were opposed by

Defendant [Docs. ## 1183, 1261, 1354] and Relief Defendants [Docs. ## 1185, 1264, 1362].

On January 22, 2020, the Court granted the Receiver’s applications for fees [Doc. # 1415] and

directed the Receiver to submit a proposed order reflecting the amounts to be distributed

and identifying the assets in the Receivership Estate from which those fees would be paid.

Defendant appealed this order to the Second Circuit [Doc. # 1416] and the appeal is currently

pending. In addition, Defendant filed a Motion for Reconsideration [Doc. # 1420] with this

Court, arguing that the Second Circuit has pendent appellate jurisdiction “over the issue of

payment of fees and expenses to the Receiver” and asks the Court therefore to stay any

payment to the Receiver until the Second Circuit has ruled on the issue.

       II.    Discussion

       Although the Receiver Fee Order [Doc. # 1415] and the Order Directing Payment [Doc.

# 1419] are not appealable interlocutory orders, Defendant argues that “[t]he Second Circuit

does have jurisdiction over the issue of payment of fees and expenses to the Receiver . . .

[and] . . . over the issue of who ultimately bears the Receiver’s fees and expenses, if any, and

what it gets attributed to.” (Def.’s Mot. at 2.) Defendant therefore “humbly asks the Court to

hold in abeyance any payment of any fees and expenses to the Receiver until the Second


                                               2
         Case 3:15-cv-00675-JBA Document 1661 Filed 10/08/20 Page 3 of 5




Circuit has properly addressed this issue, for which it has ‘pendant [sic] appellate

jurisdiction.’” (Id.)

        Courts of appeals generally only have appellate jurisdiction over final decisions. 28

U.S.C. § 1291; Swint v. Chambers Cty. Comm’n, 514 U.S. 35, 45 (1995). However, there is “a

limited set of circumstances under which courts of appeals may take jurisdiction over

interlocutory decisions of district courts.” Myers v. Hertz Corp., 624 F.3d 537, 552 (2d Cir.

2010) (internal quotation marks omitted); see also Will v. Hallock, 546 U.S. 345, 349

(describing the collateral order doctrine). Supplementing these circumstances is the

judicially created doctrine of pendent appellate jurisdiction. Myers, 624 U.S. at 552. This

doctrine gives appellate courts jurisdiction over certain otherwise unappealable

interlocutory orders “where such rulings are inextricably intertwined with the order” over

which the appellate court has proper appellate jurisdiction or where “review of such rulings

is necessary to ensure meaningful review of the appealable order.” Id. (internal quotations

omitted). Appellate courts therefore only exercise pendent jurisdiction in “exceptional

circumstances” and its exercise is entirely within the courts’ discretion, Id.; Jones v. Parmley,

465 F.3d 46, 65 (2d Cir. 2006), with the purpose of preventing parties from transforming

collateral orders into “multi-issue appeal tickets,” Moore v. City of Wynnewood, 57 F.3d 924,

930 (10th Cir. 1995).

        Defendant asks this Court to “hold any payment of fees and expenses to the Receiver

in abeyance, pending Second Circuit appeals” since “[t]he Second Circuit . . . has jurisdiction

over the issue of who ultimately bears the Receiver’s fees and expenses.” (Def.’s Mot. at 1-2).

However, he offers no authority supporting the proposition that the mere possibility that an

appellate court could exercise pendent appellate jurisdiction over an otherwise

unappealable order should stay proceedings related to that order or otherwise divest this

Court of its jurisdiction.




                                               3
          Case 3:15-cv-00675-JBA Document 1661 Filed 10/08/20 Page 4 of 5




         By contrast, the SEC argues that district courts retain jurisdiction while an appellate

court contemplates exercising pendent appellate jurisdiction. (SEC’s Response at 6.) The SEC

cites McCoy v. Webster as an example of a district court retaining jurisdiction over a matter

where the appellate court declined to exercise pendent appellate jurisdiction. 47 F.3d 404,

406 (11th Cir. 1995). In McCoy, two defendants appealed a district court’s partial denial of

their motion for summary judgment. Id. The Eleventh Circuit found that because the court

properly had appellate jurisdiction over any denial of summary judgment based on qualified

immunity, the court could have exercised “discretionary pendent appellate jurisdiction” over

a plaintiff’s related negligence claims. Id. The Eleventh Circuit, however, declined to exercise

pendent appellate jurisdiction and held that the district court “properly retained

jurisdiction.” Id. The SEC argues that this holding stands for the proposition that just because

an appellate court may “exercise pendent appellate jurisdiction” over a non-final order does

not mean that the district court loses jurisdiction to effectuate that order. (SEC’s Response

at 7).

         Considering that pendent appellate jurisdiction is a doctrine courts of appeals apply

“sparingly” and in “exceptional circumstances,” it would be unreasonable to require district

courts to stay proceedings when any party simply sought review of an otherwise non-

reviewable order under a pendent jurisdiction theory. When considering the facts of this

case, ordering a stay of district court orders, as Defendant requests, is particularly

inappropriate. Here, Defendant already sought a stay of the Order Appointing the Receiver

which the Second Circuit denied because Defendant failed to demonstrate a likelihood of

success on the merits or a risk of irreparable harm. If the Second Circuit considered and

declined to stay the Order Appointing the Receiver, which was immediately appealable, it is

highly unlikely that the Court of Appeals would find that a derivative appeal seeking exercise

of discretionary pendent appellate jurisdiction related to payments pursuant to this Order

would fare any better.


                                                4
       Case 3:15-cv-00675-JBA Document 1661 Filed 10/08/20 Page 5 of 5




      III.   Conclusion

      Accordingly, Defendant’s Motion for Clarification or Reconsideration is DENIED. The

Receiver shall effectuate payments pursuant to the Receiver Fee Order [Doc. # 1419].



                                         IT IS SO ORDERED.

                                             ___________________/s/_____________________________

                                         Janet Bond Arterton, U.S.D.J.

                            Dated at New Haven, Connecticut this 8th day of October 2020.




                                            5
